Exhibit 10.2

STIFEL FINANCIAL CORP.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance RSUs)

Stifel Financial Corp., a Delaware corporation (the “Corporation”), hereby
grants to the participant identified in the Schedule (the “Participant”) this
award of restricted stock units (“RSUs”) pursuant to the Stifel Financial Corp.
2001 Incentive Stock Plan (2018 Restatement) (the “Plan”) upon the following
terms and conditions:

 

1.

This award is subject to all terms and conditions of this agreement and the
Plan. “Termination of Employment” means separation from service with the
Corporation and its affiliates (generally 50% common control with the
Corporation), as defined in IRS regulations under Section 409A of the Code
(generally, a decrease in the performance of services to no more than 20% of the
average for the preceding 36-month period, and disregarding leave of absences up
to six months where there is a reasonable expectation you will return).
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan.

 

2.

Each RSU represents an unfunded and unsecured promise of the Corporation to
deliver a future payment equal to the fair market value of a share of Common
Stock (a “Share”) at the time of such payment. Such payment may, at the
Corporation’s election, be in cash or Shares or a combination thereof.

 

3.

The number of RSUs initially granted hereunder equals the 200% of the number of
Performance RSUs (“PRSUs”). However, the maximum number of RSUs that ultimately
vest as a result of this grant (the “Total Shares”) will depend upon the
performance of the Corporation during the relevant measurement period. Total
Shares are calculated as described in the attached schedule as the product of
(1) the number of PRSUs, (2) the Average Score (as defined in the attached
schedule) and (3) the TSR Factor (as defined in the attached schedule), which
product is then rounded to the nearest whole number.

 

4.

To the extent dividends are paid on Shares while the RSUs governed by this award
remain outstanding, the Corporation may in its discretion adjust the number of
RSUs that are the subject of this award to reflect the value of the dividends
you would have received if you had been the owner of Shares instead of RSUs.

 

5.

Except as otherwise provided in the Plan or this Agreement, upon your
Termination of Employment before the relevant vesting date, you will forfeit
your unvested RSUs. For clarity, if a Termination of Employment occurs because
your employment was terminated by you for any reason, including your asserting
that your termination was “constructive”, you will forfeit your unvested RSUs.

 

6.

Except as otherwise provided in the Plan or this Agreement, the vested portion
of your RSUs will become payable as of the relevant delivery (payable) date. The
relevant vesting and delivery date or dates for this award are stated in the
Schedule.

 

7.

If the Schedule states that your RSUs are retirement eligible and you incur a
Termination of Employment after reaching the “Retirement Age” stated in the
Schedule, then, subject to your entering into a retirement agreement suitable to
the Corporation, all unvested RSUs will become vested as provided in such
agreement and will be payable on the anniversary of your Termination of
Employment. A year of service for this purpose means a period of continuous
employment with the Corporation and its affiliates for one year.

 

8.

In the event of a Termination of Employment occurs because your employment was
terminated by the Corporation not for Cause (as defined below), all unvested
RSUs will become vested on your Termination of Employment and deliverable
(payable) as provided in the Schedule.



--------------------------------------------------------------------------------

9.

In the event of a Termination of Employment occurs because of your death or
Disability (as defined below), all unvested RSUs will become vested on your
Termination of Employment and deliverable (payable) as provided in the Schedule.
“Disability” means you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation.

 

10.

If, in the event of your Termination of Employment, the Corporation makes a
determination that it is in the Corporation’s best interest that you not forfeit
your unvested RSUs on the date of your Termination of Employment and you enter
into a termination agreement suitable to the Corporation, all unvested RSUs will
become vested as provided in such agreement and will be deliverable (payable) as
provided in the Schedule.

 

11.

Notwithstanding anything to the contrary in this Agreement, if the Corporation
determines that your Termination of Employment was for Cause, as defined herein,
all unvested RSUs awarded pursuant to this Agreement will be forfeited.

 

12.

“Cause” means you (a) are convicted in a criminal proceeding on any felony or
equivalent charge or on a misdemeanor charge that the CEO of the Corporation
(the “CEO”) or the Corporation determines involves dishonesty; (b) willfully
fail to perform your duties to the Corporation; (c) violate any applicable
federal or state securities law, rule or regulation, or the applicable rules or
regulations of the Federal Reserve Board or any Federal Reserve bank, or the
rules of any exchange or self-regulatory organization to which the Corporation
is subject; (d) violate any of the Corporation’s policies concerning hedging or
pledging; (e) violate any non-competition agreement or any agreement or policy
relating to the Corporation’s confidential or proprietary information;
(f) impair, impugn, denigrate or negatively reflect upon the Corporation’s name,
reputation or interest; (g) engage in any conduct determined by the CEO or the
Corporation to be detrimental to the Corporation; (h) engage in any conduct that
results in restatement of the financial statements of the Corporation; (i) act
in excess of your authority as an agent, officer, director or employee of the
Corporation; or (j) engage in actions deemed by the CEO or the Corporation which
subject the Corporation to unnecessary risk to the detriment of the interest of
the Corporation, its shareholders or its customers. Whether or not a Termination
of Employment is for Cause shall be determined by the CEO or the Corporation in
his, her or its discretion.

 

13.

Any amounts payable to you in respect of the RSUs shall be paid as soon as
administratively feasible after the amounts become deliverable (payable); but no
later than the later of (a) the end of the calendar year in which the amount
becomes deliverable (payable); or (b) the fifteenth day of the third calendar
month following the date the amount becomes deliverable (payable); provided you
(or your beneficiary) is not permitted to designate the taxable year of the
payment.

 

14.

In accordance with Section 15 of the Plan, you will be deemed to have provided
notice to the Corporation to elect to have your withholding satisfied by a
reduction of the number of shares otherwise so deliverable (payable) at the
discretion of the Corporation. Accordingly, the Corporation may, in its sole
discretion, withhold from the payment to you hereunder a sufficient amount (in
cash or Shares) to provide for the payment of any taxes required to be withheld
by federal, state or local law with respect to income resulting from such
payment. You have been advised to review with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

15.

At the time when RSU Shares or cash would otherwise be delivered (paid) to you,
the Corporation shall have the right to offset against that obligation any
outstanding amounts then owed by you to the Corporation.

 

2



--------------------------------------------------------------------------------

16.

An RSU does not represent an equity interest in the Corporation, and carries no
voting rights. You will not have any rights of a shareholder with respect to the
RSUs until the Shares have been delivered to you.

 

17.

This Award of RSUs is made as a bonus in respect of your performance and is in
addition to and not a substitute for or in lieu of ordinary salary and wages
received by you in respect of your service to the Corporation.

 

18.

Notices hereunder and under the Plan, if to the Corporation, shall be delivered
to the General Counsel (or other person designated by the Corporation) or mailed
to the Corporation’s principal office, 501 North Broadway, St. Louis, MO 63102,
attention of General Counsel, or, if to you, shall be delivered to you or mailed
to your address as the same appears on the records of the Corporation.

 

19.

All decisions and interpretations made by the Corporation with regard to any
question arising hereunder shall be binding and conclusive on all persons. In
the event of any inconsistency between the terms of this agreement and the Plan,
the Plan shall govern.

 

20.

By accepting this award, you acknowledge that the federal securities laws and/or
the Corporation’s policies regarding trading in its securities may limit or
restrict your right to buy or sell Shares, including, without limitation, sales
of Shares acquired in connection with your RSUs. You agree to comply with such
federal securities law requirements and Corporation policies, as such laws and
policies are amended from time to time.

 

21.

The Corporation may waive any conditions or rights under, amend any terms of, or
amend, alter, suspend, discontinue or terminate the award granted under this
agreement, provided, however, that no such action shall impair your rights under
this Agreement without your consent.

 

22.

This Agreement shall be governed by the laws of the State of Missouri without
giving effect to its choice of law provisions. This Agreement is intended to
comply with the requirements of section 409A of the Code (including the
exceptions thereto) to the extent applicable, and the Agreement shall be
interpreted in a manner consistent with such requirements. Notwithstanding any
other provision hereof, if any provision of the Agreement conflicts with the
requirements of Section 409A of the Code (or an exception thereto), such
provision shall be deemed reformed so as to comply with the requirements of
Section 409A of the Code (or an exception thereto) and shall be interpreted and
applied accordingly.

[The remainder of this page is intentionally blank.]

 

Stifel Financial Corp. By: Name: Title:

 

3



--------------------------------------------------------------------------------

If you would like to designate a beneficiary to exercise your rights under this
agreement in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Agreement to Stifel Financial Corp., 501
North Broadway, St. Louis, MO 63102, to the attention of Accounting.

 

Beneficiary:                                          
                                                           

Participant name

(print & sign):

                                            
                                                              

Date:

  

                                     

 

4



--------------------------------------------------------------------------------

SCHEDULE TO

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance RSUs)

 

Name of Participant    [Name of Participant] Grant Date    [                    
, 2019] Vesting Dates    A number of RSUs equal to 20% of the Total Shares will
vest on each of the first five anniversaries of the Grant Date Delivery
(Payable) Dates    With respect to the Shares vesting on each Vesting Date, the
Delivery (Payable) Date is the later of the fourth anniversary of the Grant Date
and the related Vesting Date. Retirement Eligible    No Retirement Age    Not
applicable Number of PRSUs    [•] Total Shares Calculation   

Total Shares equals the product of (1) the Number of PRSUs and (2) the Average
Score and (3) the TSR Factor, which product is then rounded to the nearest whole
number.

 

Only the portion of RSUs granted under this award agreement equal to Total
Shares will vest and those RSUs will vest according to the above Vesting Dates
and be delivered (become payable) according to the above Delivery (Payable)
Dates.

 

For the sake of clarity, the maximum amount of Total Shares that may be awarded
under this award agreement shall equal 200% of the PRSUs awarded under this
agreement because the maximum Average Score is 12⁄3 and the maximum TSR Factor
is 1.2 (and the product of 12⁄3 and 1.2 is 2.0).

Average Score    The weighted average of the Scores for the Factors below
(which, for clarity, will be a value between 1⁄3 and 12⁄3) Factor 1    The
arithmetic average of annual Non-GAAP Earnings Per Share (“EPS”) with respect to
each of the following calendar years: 2019, 2020, 2021 and 2022. Non-GAAP EPS
for each year is to be determined in the same manner as described in the
Corporation’s 2019 Proxy Statement and as set forth in Stifel’s policy governing
calculation of Non-GAAP measures, adjusted if necessary to neutralize the effect
of intervening changes in accounting rules or similar rules. Factor 2    The
arithmetic average of annual Non-GAAP Return on Common Equity (ROE) for each of
2019, 2020, 2021 and 2022. Non-GAAP ROE for each year is to be determined in the
same manner as described in the Corporation’s 2019 Proxy Statement and as set
forth in Stifel’s policy governing calculation of Non-GAAP measures, adjusted if
necessary to neutralize the effect of intervening changes in accounting rules or
similar rules.

 

A-5



--------------------------------------------------------------------------------

Factor 1 Score   

If Factor 2 £ $[    ], then 1⁄3;

If Factor 2 > $[    ] and < $[    ], then interpolate the score on a straight
line between

                    $[    ] (scored as 1⁄3) and $[    ] (scored as 1);

If Factor 2 = $[    ], then 1;

If Factor 2 > $[    ] and < $[    ], then interpolate the score on a straight
line between

                    $[    ] (scored as 1) and $[    ] (scored as 12⁄3); and

If Factor 2 ³ $[    ], then 12⁄3

Factor 2 Score   

If Factor 3 £ [    ] %, then 1⁄3;

If Factor 3 > [    ]% and < [    ]%, then interpolate the score on a straight
line

                    between [    ]% (scored as 1⁄3) and [    ]% (scored as 1);

If Factor 3 = [    ]%, then 1;

If Factor 3 > [    ]% and < [    ]%, then interpolate the score on a straight
line

                    between [    ]% (scored as 1) and [    ]% (scored as 12⁄3);
and

If Factor 3 ³ [    ]%, then 12⁄3

Factor 1 Score Weight    1 Factor 2 Score Weight    1 TSR Factor   

The difference between the total stock return for the common stock of the
Corporation and the total stock return for the common stock of the Stifel Peer
Group (as described in the Corporation’s 2019 Proxy Statement, with each Peer
Group member equally weighted). The total stock return for each of the
Corporation and the Stifel Peer Group is to be determined as the total stock
return (including dividends) between January 1, 2019 and December 31, 2022, with
both the Corporation’s and the Stifel Peer Group’s January 1, 2019 baseline
normalized to 100. For example, if Stifel’s TSR is 20% (i.e., the Stifel index
goes from 100 to 120 over the measurement period) and the Stifel Peer Group’s
TSR is 15% (i.e., the Stifel Peer Group index increases from 100 to 115 over the
measurement period) then the TSR Factor will equal 5% (20% - 15%).

 

Total stock return for the measurement period will be determined in the same
manner as described in the Corporation’s 2018 Proxy Statement.

TSR Factor Score   

If TSR Factor £ -20 %, then 0.8;

If TSR Factor > -20% and < 0%, then interpolate the score on a straight line
between

                    -20% % (scored as 0.8) and 0% (scored as 1);

If TSR Factor = 0%, then 1;

If TSR Factor > 0% and < 20%, then interpolate the score on a straight line
between

                    0% (scored as 1) and 20% (scored as 1.2); and

If TSR Factor ³ 20%, then 1.20

 

A-6